Citation Nr: 1726695	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-23 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Air Force from November 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO), which denied service connection for bilateral hearing loss and tinnitus.

In February 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of this hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.

2.  The Veteran is currently diagnosed with bilateral mixed hearing loss and tinnitus.

3.  Bilateral mixed hearing loss is etiologically related to service.

4.  Tinnitus is etiologically related to service or caused by service-connected hearing loss.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  Because this decision constitutes a full grant of the benefits sought on appeal with regard to service connection for tinnitus and hearing loss, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004);  see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385  does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

For the chronic diseases listed in 38 C.F.R. § 3.309 (a), including sensorineural hearing loss and tinnitus as organic diseases of the nervous system, service connection will be established if the chronic disease manifested in service or during a presumptive period following service separation, or by showing a continuity of symptoms after service. 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338   (Fed. Cir. 2012); see Fountain v. McDonald, 27 Vet. App. 258 (noting that VA has characterized sensorineural hearing loss as an organic disease of the nervous system, and holding that tinnitus also qualifies as an organic disease of the nervous system, at a minimum when there is evidence of acoustic trauma).  To establish service connection based on a continuity of symptoms, there must be evidence demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the continuity of symptoms. Fountain, 27 Vet. App. at 263-64.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system, including hearing loss and tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307 (d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In addition, a veteran is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Analysis

The Veteran contends that bilateral hearing loss and tinnitus are related to exposure to acoustic trauma from working on fighter jet engines while serving as an aircraft electrician with the Air Force.  After reviewing all the lay and medical evidence of record, including the Veteran's statements, the Board finds, in resolving all reasonable doubt in the Veteran's favor, that hearing loss and tinnitus were incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385 and has tinnitus.  On the authorized VA audiological evaluation in May 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
75
80
100
LEFT
75
80
75
85
85

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 in the left ear.  The Veteran was diagnosed with bilateral mixed hearing loss.

The Board finds, upon review of the medical and lay evidence of record, that the Veteran experienced acoustic trauma in service.

Service treatment records include service enlistment, hearing conservation and service separation audiograms, which show a shift in hearing loss during service.

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  

In the authorized enlistment audiological evaluation in May 1962, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)

In an authorized audiological evaluation for hearing conservation in May 1963, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
5 (10)

In the authorized audiological evaluation in September 1966, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
10 (20)
5 (10)
LEFT
5 (20)
-5 (5)
0 (10)
5 (15)
15 (25)

The Veteran was not diagnosed as having a hearing loss disability on separation from service as none of the thresholds exceeded 26 decibels.

The Veteran's DD Form 214 reflects a Military Occupational Specialty (MOS) of "Aircraft Electric Repairman," specialty number 42350.  Military personnel records further show the Veteran received a small arms marksmanship certificate of achievement for qualifying as a U.S. Air Force expert.  

During a May 2013 VA examination, in addition to the aforementioned audiological evaluation, the VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or as a result of in-service noise exposure, as the Veteran reported hearing loss and tinnitus began years after service separation.  The VA examiner indicated that the Veteran was exposed to aircraft engines on the flight line from 1962 to 1966, but had had recreational noise exposure after service from gunfire use for hunting and target shooting the past five years, power tool use, lawn mower use, and had reported undergoing surgery of the inner ear to remove a growth.  The examiner noted that the audiograms in service indicate minor threshold shifting with normal hearing bilaterally at service separation.
In a July 2013 notice of disagreement, the Veteran attached a medical article which concluded that noise-induced hearing loss can cause permanent, irreversible damage that is measured only over time, and may not be attributed to age-related loss as previously believed.

In an October 2014 letter, the Veteran's private audiologist indicated he reviewed the Veteran's service treatment records, military personnel records, and pertinent medical records, and indicated that the Veteran had a history of noise exposure to loud jet engine noise while in service, with a 10 decibel shift in hearing loss at service separation when compared to the audiogram at service entrance.  The private audiologist opined that although the Veteran's hearing was within normal limits at service separation, he noted, in reference to the medical article provided by the Veteran, that damage from noise exposure does not end once the exposure to noise has ended, and that damage from noise exposure is only measureable over time.  Given the above, the private audiologist opined that it is was at least likely as not that in-service noise exposure was the cause of the Veteran's decrease in hearing.  

In a May 2015 statement, the Veteran contested findings made within the May 2013 VA examination, specifically with the weight given to post-service noise exposure, onset of hearing loss and prior ear surgery by the VA examiner in arriving at his opinion.  The Veteran indicated that post-service, he had used a non-power mower in the 1960s, had minimal power tool use while he worked for his post-service employer, had not shot a gun the only time he had gone hunting, and uses ear protection when qualifying for fire-arm use once a year as a volunteer with the local county sheriff.  He stated that his hearing loss likely started in service which had caused him difficulty a few years after service separation.  The Veteran also reported that his hearing difficulty had preceded his inner ear tumor, which required surgical removal in the 1990s.

During a February 2017 videoconference hearing, the Veteran testified that he was exposed to loud jet engine noise throughout service while working on aircraft engines on the flight line as an Aircraft Electric Repairman with the Air Force.  He described his MOS duties, reported that he was qualified as a U.S. Air Force expert in small arms marksmanship, and indicated that hearing protection was sometimes used in service, but described using hearing protection in his post-service recreational activities of target shooting once a year to qualify for volunteering with his local country sheriff.  The Veteran testified experiencing difficulty with hearing and ringing in his ears in his post-service civilian work testing circuits for a telephone company, which he described as a relatively quiet work environment, where his boss recommended that he got his hearing tested in the 1980s.  He stated that he took advantage of the amplifiers built into the phones to compensate for his hearing loss, which he never paid attention to and did not want to admit, but eventually he started paying attention to it once people began to complain about it to him.  He indicated that the private medical group where he sought treatment recognized significant hearing loss and ran a few examinations, where they found a small tumor that was subsequently removed in the 1990s, to which he indicated did not improve his hearing loss.

The Board finds that the Veteran had a nominal degree of post-service occupational and recreational noise exposure with the use of hearing protection.  While a July 2013 VA examination showed the Veteran had reported post-service noise exposure of gunfire for hunting and target shooting, and lawn mower and power tool use, the Veteran, within a May 2015 statement and February 2017 videoconference hearing reported that his post-service noise exposure was minimal, as he never shot a gun during the one time he had been hunting, has used ear protection during firearm certification for volunteering with a local county sheriff, used a non-power mower for a period of time after service, and sparingly used power tools in his post-service occupation as a phone company circuit tester.  

The Board finds that, in affording the Veteran the benefit of the doubt, the Veteran's current diagnosis of mixed bilateral hearing loss is etiologically related to his noise exposure in service.  While May 1962 enlistment, May 1963 hearing conservation, and September 1966 separation audiograms showed that the Veteran's hearing was within the normal range, and the Veteran was not specifically diagnosed with hearing loss of either ear in active service, the Board notes that such is not required.  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Id.  The Veteran's hearing upon service separation shows a shift in hearing loss during service, which was acknowledged by the May 2013 VA examiner, who also conceded noise exposure in service.  While the May 2031 VA examiner ultimately opined that the Veteran's hearing loss was not related to service, the Board finds probative the October 2014 private medical opinion of record, in which a private audiologist opines, based upon review of the Veterans' claims file and the medical article of record, that the Veteran's in-service noise exposure was the cause of his decrease in hearing.  

The Veteran has provided testimony at a February 2017 videoconference hearing where he indicated he experienced ringing in the ears and hearing loss symptoms soon after service.  During service, he indicated he was exposed to acoustic trauma as an airplane electric repairman working on jet engines, and testified that he did not pay attention to his hearing loss and ringing in his ears after service until people complained of it to him.  The Board also finds probative the Veteran's accounts of minimal noise exposure post-service.  The Veteran's testimony has been consistent with statements submitted throughout the appellate period.  The Board finds that the Veteran's testimony is credible, and his report of experiencing hearing loss and tinnitus symptoms is consistent with the Board's finding of exposure to acoustic trauma from working on jet engines during service.  For these reasons, giving the Veteran all benefit of the doubt, the Board finds that the Veteran experienced acoustic trauma in service which caused his currently diagnosed bilateral mixed hearing loss; therefore, the criteria for service connection have been met.

The Board finds that tinnitus is shown to have been incurred in service and is etiologically related service-connected hearing loss.  The Veteran has credibly identified the onset of tinnitus in service during Board hearing testimony.  While a May 2013 VA examiner opined that both hearing loss and tinnitus were less likely than not caused by or a result of military noise exposure, she also opined that tinnitus was at least as likely as not a symptom associated with hearing loss.  The Board finds that the Veteran is competent and credible to identify the onset of tinnitus in service, and because tinnitus is shown to be related to bilateral hearing loss, for which the Board is granting service connection, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).






ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


